             Case 1:20-cv-08270-CM Document 3 Filed 11/05/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEANNIE HAMLETT,
                                   Plaintiff,
                      -against-                                  20-CV-8270 (CM)

 CENTENE MANAGEMENT COMPANY,                                     TRANSFER ORDER
 LLC,
                                   Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17, and New York State Human Rights Law,

N.Y. Exec. Law §§ 290 to 297.1 She alleges that her former employer discriminated and

retaliated against her based on her race and color. For the following reasons, the Court transfers

this action to the United States District Court for the Eastern District of New York.

                                                  DISCUSSION

       A Title VII claim must be asserted in:

       any judicial district in the State in which the unlawful employment practice is alleged to
       have been committed, in the judicial district in which the employment records relevant to
       such practice are maintained and administered, or in the judicial district in which the
       aggrieved person would have worked but for the alleged unlawful employment practice,
       but if the respondent is not found within any such district, such [a claim] may be brought
       within the judicial district in which the respondent has his principal office.

42 U.S.C. § 2000e-5(f)(3).

       Plaintiff, a resident of Suffolk County, New York, was employed by Defendant Centene

Management Company, LLC, in Rego Park, Queens County, New York. She asserts that

Defendant subjected her to discrimination and retaliation and terminated her employment.


       1
           Plaintiff has paid the filing fees for this action.
           Case 1:20-cv-08270-CM Document 3 Filed 11/05/20 Page 2 of 3




Because the alleged events occurred in Queens County, New York, all of the United States

District Courts within the State of New York ‒ including this Court and the Eastern District of

New York ‒ are proper venues for Plaintiff’s Title VII claims.

        But even if venue is proper here for Plaintiff’s Title VII claims, the Court may transfer

claims “[f]or the convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C.

§ 1404(a). “District courts have broad discretion in making determinations of convenience under

Section 1404(a) and notions of convenience and fairness are considered on a case-by-case basis.”

D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer

cases on their own initiative. See Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424

(LAK), 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003) (“Courts have an independent

institutional concern to see to it that the burdens of litigation that is unrelated to the forum that a

party chooses are not imposed unreasonably on jurors and judges who have enough to do in

determining cases that are appropriately before them. The power of district courts to transfer

cases under Section 1404(a) sua sponte therefore is well established.”); see also Lead Indus.

Ass’n. Inc. v. OSHA, 610 F.2d 70, 79 n.17 (2d Cir. 1979) (noting that the “broad language of 28

U.S.C. § 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 458-59 (S.D.N.Y. 2011); see



                                                   2
              Case 1:20-cv-08270-CM Document 3 Filed 11/05/20 Page 3 of 3




also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors).

        Under § 1404(a), transfer of this action appears to be appropriate. The events that are the

basis for Plaintiff’s claims occurred in Queens County, New York, in the Eastern District of New

York. In addition, it is likely that relevant documents and witnesses are located within that

judicial district. Based on the totality of the circumstances, the Court concludes that it is in the

interest of justice to transfer this action to the United States District Court for the Eastern District

of New York. See § 1404(a).

                                               CONCLUSION

        The Clerk of Court is directed to transmit the is order to Plaintiff and note service on the

docket.2

        The Clerk of Court is further directed to transfer this action to the United States District

Court for the Eastern District of New York. A summons shall not issue from this Court. This

order closes this case.

        The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:      November 5, 2020
             New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




        2
            Plaintiff has consented to electronic service of court documents. (ECF No 2.)

                                                   3
